Citation Nr: 1759165	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  15-18 498	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for three actinic keratosis lesions on left temple, right temple, and below right eye.

2.  Entitlement to an increased rating in excess of 50 percent prior to July 12, 2012, and in excess of 70 percent thereafter for depression.

3.  Entitlement to a compensable rating for actinic keratosis on the right arm.  


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2006 to November 2007, September 2008 to September 2010, and January 2011 to January 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 and May 2015 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA)


FINDING OF FACT

On November 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal of all of the remaining issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


